        Case 2:19-cv-00671-DWA Document 21 Filed 04/24/20 Page 1 of 11



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


PAMELA SUE HARBISON                                )
                                                   )
              Plaintiff,                           )
                                                   )
    -vs-                                           )        Civil Action 19-671
                                                   )
ANDREW M. SAUL,                                    )
                                                   )
        Defendant.                                 )

AMBROSE, Senior District Judge.

                                  OPINION AND ORDER


                                          Synopsis

        Pamela Sue Harbison (“Harbison”) seeks review of a decision denying her claim

for a period of disability and disability insurance benefits under Title II of the Social

Security Act. Harbison filed her application in April 2016 alleging an onset of disability

on October 10, 2012. (R. 20) Her claim was denied initially. Following a hearing during

which both Harbison and a vocational expert (“VE”) testified, the ALJ denied benefits.

Ultimately this appeal followed. The parties have filed Cross Motions for Summary

Judgment. See ECF Docket Nos. 17 and 19. For the reasons set forth below, the ALJ’s

decision is affirmed.

                                           Opinion

   I.      Standard of Review

   Judicial review of the Commissioner’s final decisions on disability claims is provided

by statute. 42 U.S.C. §§ 405(g) and 1383(c)(3)(7). Section 405(g) permits a district court

to review the transcripts and records on which a determination of the Commissioner is

                                               1
        Case 2:19-cv-00671-DWA Document 21 Filed 04/24/20 Page 2 of 11



based, and the court will review the record as a whole. See 5 U.S.C. § 706. When

reviewing a decision, the district court’s role is limited to determining whether the record

contains substantial evidence to support an ALJ’s findings of fact. Burns v. Barnhart,

312 F.3d 113, 118 (3d Cir. 2002). Substantial evidence has been defined as “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate.” Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995), quoting Richardson v.

Perales, 402 U.S. 389, 401 (1971). Determining whether substantial evidence exists is

“not merely a quantitative exercise.” Gilliland v. Heckler, 786 F.2d 178, 183 (3d Cir.

1986) (citing Kent v. Schweiker, 710 F.2d 110, 114 (3d Cir. 1983)). “A single piece of

evidence will not satisfy the substantiality test if the secretary ignores, or fails to resolve,

a conflict created by countervailing evidence. Nor is evidence substantial if it is

overwhelmed by other evidence – particularly certain types of evidence (e.g., that

offered by treating physicians).” Id. The Commissioner’s findings of fact, if supported by

substantial evidence, are conclusive. 42 U.S.C. §405(g); Dobrowolsky v. Califano, 606

F.2d 403, 406 (3d Cir. 1979); Richardson, 402 U.S. at 390, 91 S. Ct. 1420.

   A district court cannot conduct a de novo review of the Commissioner’s decision, or

re-weigh the evidence; the court can only judge the propriety of the decision with

reference to the grounds invoked by the Commissioner when the decision was

rendered. Palmer v. Apfel, 995 F.Supp. 549, 552 (E.D. Pa. 1998); S.E.C. v. Chenery

Corp., 332 U.S. 194, 196-7, 67 S.Ct. 1575, 91 L.Ed. 1995 (1947). Otherwise stated, “I

may not weigh the evidence or substitute my own conclusion for that of the ALJ. I must

defer to the ALJ’s evaluation of evidence, assessment of the credibility of witnesses,

and reconciliation of conflicting expert opinions. If the ALJ’s findings of fact are



                                               2
        Case 2:19-cv-00671-DWA Document 21 Filed 04/24/20 Page 3 of 11



supported by substantial evidence, I am bound by those findings, even if I would have

decided the factual inquiry differently.” Brunson v. Astrue, 2011 WL 2036692, 2011 U.S.

Dist. LEXIS 55457 (E.D. Pa. Apr. 14, 2011) (citations omitted).

       II. The ALJ’s Decision

       The ALJ denied benefits at the fourth step of the analysis. More specifically, at

step one, the ALJ found that Harbison has not engaged in substantial gainful activity

between her alleged onset date and December 31, 2017, her date last insured. (R. 22)

At step two, the ALJ concluded that Harbison suffers from the following severe

impairments: back strain, left arm nerve damage, osteoarthritis of the knees and a sleep

disorder. (R. 22-24) At step three, the ALJ determined that Harbison did not have an

impairment or combination of impairments that meets or medically equals one of the

listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. 24) Between steps

three and four, the ALJ decided that Harbison had the residual functional capacity

(“RFC”) to perform light work with certain restrictions. (R. 24-29) At the fourth step of the

analysis, the ALJ concluded that Harbison was able to return to her past relevant work.

(R. 29-31) That is, Harbison was capable of performing her work as a census

enumerator and customer service representative.

       III. Discussion

   (1) Subjective Complaints of Pain

   Harbison takes issue with the ALJ’s evaluation of her subjective complaints of pain.

As the ALJ stated, she must follow a two-step process when assessing pain: first, she

must determine whether there is a medical impairment that could reasonably be

expected to produce the claimant’s pain or other symptoms; and, second, she must



                                              3
        Case 2:19-cv-00671-DWA Document 21 Filed 04/24/20 Page 4 of 11



evaluate the intensity, persistence, and limiting effects of the claimant’s symptoms to

determine the extent to which they limit the claimant’s functioning. (R. 25) Pain alone

does not establish disability. 20 C.F.R. §§ 404.1529(a), 416.929(a). Allegations of pain

must be consistent with objective medical evidence and the ALJ must explain the

reasons for rejecting non-medical testimony. Burnett v. Comm’r. of Soc. Sec., 220 F.3d

112, 121 (3d Cir. 2000). In evaluating a claimant’s statements regarding pain, the ALJ

will consider evidence from treating, examining and consulting physicians; observations

from agency employees; and other factors such as the claimant’s daily activities;

descriptions of the pain; precipitating and aggravating factors; type, dosage,

effectiveness, and side effects of medications; treatment other than medication; and

other measures used to relieve the pain.    20 C.F.R. §§ 404.1529, 416.929; SSR 16-

3p. I must defer to the ALJ’s determinations, unless they are not supported by

substantial evidence. Smith v. Califano, 637 F.2d 968, 972 (3d Cir. 1981); Baerga v.

Richardson, 500 F.2d 309, 312 (3d Cir. 1974), cert. denied, 420 U.S. 931 (1975).

      Here, the ALJ specifically stated that she considered “all symptoms and the

extent to which these symptoms can reasonably be accepted as consistent with the

objective medical evidence and other evidence, based on the requirements of 20 CFR

404.1529 and SSR 16-3p. “ (R. 25) Moreover, the ALJ followed the proper method in

assessing Harbison’s symptoms and pain. That is, she first determined whether there

was an underlying medically determinable physical or mental impairment that could

reasonably be expected to produce Harbison’s pain or other symptoms, then she

evaluated the intensity, persistence and limiting effects of those symptoms. (R. 25-29)

The ALJ properly compared the medical evidence and other evidence of record,



                                            4
        Case 2:19-cv-00671-DWA Document 21 Filed 04/24/20 Page 5 of 11



including activities of daily living, the intensity of pain, factors that precipitate and

aggravate the symptoms, the effectiveness of medication, and treatment other than

medication, and found them not to be entirely consistent. (R. 26)

   For instance, despite complaints of disabling back pain, Harbison’s 2012 lumbar

spine MRI showed no disc herniation and only minimal spinal stenosis with no definitive

nerve root impingement. (R. 73-37) A January 2015 MRI of the lumbar spine similarly

revealed “no evidence of a significant disc bulge or herniation.” (R. 752) A thoracic

spine MRI indicated no “disc herniation or significant spinal stenosis.” (R. 751) Harbison

participated in an extended course of chiropractic care and those records indicate that

Harbison displayed normal strength, sensation, reflexes and gait. (R. 26) Her

examinations were cursory in nature and she did not exhibit significant edema, effusion,

deformity or atrophy. (R. 26) Additionally, Harbison reported that she was improving and

that her medication was working. (R. 26) Indeed, Harbison decreased her chiropractic

appointments from 2-3 times per week to once a week. (R. 322, 337, 367)

   Harbison’s treatment for pain management similarly revealed unremarkable physical

examinations. (R. 27) She displayed full strength, a smooth and even gait, no evidence

of edema, negative straight leg raises and functional range of motion. (R. 27) She was

able to garden while sitting on a stool throughout this time and the examiners

recommend that she wear a back brace for prolonged sitting and standing. (R. 27)

Harbison also reported a reduction of pain following S1 injections. (R. 27, 322) She

experienced relief relative to her low back pain following the implantation of a spinal

cord stimulator. (R. 27-28, 843) Indeed, by February 2015 her physician instructed that,

in two weeks she could gradually resume her normal activities. (R. 28)



                                                5
        Case 2:19-cv-00671-DWA Document 21 Filed 04/24/20 Page 6 of 11



   With respect to her knee pain, the ALJ identified records indicating that Harbison

presented with “no effusion or instability and good strength, sensation and range of

motion.” (R. 28) Harbison responded well to injections. (R. 28, 780-92) Harbison’s

activities of daily living also support the ALJ’s findings. Specifically, Harbison indicated

that she was swimming, doing yard work, walking for exercise, “doing more outside and

around the house” and had “pain free” days. (R. 27)

   Harbison cites to different evidence of record in support of her request for remand.

But the standard is not whether there is evidence to establish the claimant’s position,

but, rather, is whether there is substantial evidence to support the ALJ’s finding. Allen v.

Bowen, 881 F.2d 37, 39 (3d Cir. 1989). Because I find that substantial evidence of

record supports the ALJ’s decision in this regard, remand is not warranted.

   (2) Medical Opinions

   Next, Harbison contends that the ALJ improperly weighed medical opinions. For

claims such as Harbison’s that were filed before March 27, 2017, a treating physician’s

opinion should be given “controlling weight” provided that the opinion is well-supported

by medically acceptable clinical and laboratory diagnostic techniques and not

inconsistent with other substantial evidence of record. See 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2). See also, Fargnoli v. Massanari, 247 F.3d 34, 43 (3d Cir. 2010). “The

ALJ may not reject a physician’s findings unless she first weighs the findings against

other relevant evidence and explains why certain evidence has been accepted and

other evidence rejected.” Scandone v. Astrue, Civ. No. 05-4833, 2011 WL 3652476, at

*7 (E.D. Pa. Aug. 18, 2011). Of course, “[t]he law is very clear … that the opinion of a

treating physician does not bind the ALJ on the issue of functional capacity.” Chandler



                                              6
          Case 2:19-cv-00671-DWA Document 21 Filed 04/24/20 Page 7 of 11



v. Commissioner of Social Security, 667 F.3d 356, 361 (3d Cir. 2011), quoting, Brown v.

Astrue, 649 F.3d 193, 197 n. 2 (3d Cir. 2011). Additionally, opinions proffered by state

agency medical and psychological consultants merit significant consideration as well

because they are considered experts in the Social Security disability programs.

Chandler, 667 F.3d at 361, citing, 20 C.F.R. §§ 404.1527(f), 416.927(f).

    In the event of conflicting medical evidence, the Court of Appeals for the Third

Circuit has explained:

    “A cardinal principle guiding disability determinations is that the ALJ accord treating
    physicians’ reports great weight, especially ‘when their opinions reflect expert
    judgment based on continuing observation of the patient’s condition over a
    prolonged period of time.’” Morales v. Apfel, 225 F.3d 310, 317 (3rd Cir. 2000)
    (quoting Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999)). However, “where …
    the opinion of a treating physician conflicts with that of a non-treating, non-examining
    physician, the ALJ may choose whom to credit” and may reject the treating
    physician’s assessment if such rejection is based on contradictory medical evidence.
    Id. Similarly, under 20 C.F.R. § 416.927(d)(2), the opinion of a treating physician is
    to be given controlling weight only when it is well-supported by medical evidence
    and is consistent with other evidence in the record.


Becker v. Comm’r. of Soc. Sec. Admin., Civ. No. 10-2517, 2010 WL 5078238, at * 5 (3d

Cir. Dec. 14, 2010). Although the ALJ may choose whom to credit when faced with a

conflict, he “cannot reject evidence for no reason or for the wrong reason.” Diaz v.

Comm’r. of Soc. Sec., 577 F.3d 500, 505 (3d Cir. 2009).

        Here, Harbison contends that the ALJ erred in failing to follow the standard

above with respect to the opinion rendered by Dr. Michael Toshok, her pain specialist.1



1
 Harbison does argue that the ALJ erred in giving “significant weight” to the opinion rendered by Dr. Kar, a state
agency medical consultant. Harbison contends that the ALJ’s decision in this regard was erroneous because the
opinion was authored prior to the submission of additional evidence. This argument is unconvincing. The Third
Circuit Court has noted that, “because state agency review precedes ALJ review, there is always some time lapse
between the consultant’s report and the ALJ hearing and decision. The Social Security regulations impose no limit
on how much time may pass between a report and the ALJ’s reliance on it.” Chandler v. Commissioner v. Soc. Sec.,
667 F.3d 356, 361 (3d Cir. 2011).

                                                        7
          Case 2:19-cv-00671-DWA Document 21 Filed 04/24/20 Page 8 of 11



Specifically, Harbison contends that the ALJ’s failure to adopt Toshok’s prohibition

regarding stooping is erroneous and mandates remand. I disagree. Assuming for

purposes of argument only, that the ALJ should have accepted Toshok’s finding that

Harbison could never stoop, any error is harmless. The ALJ determined that Harbison

was able to perform her past relevant work as a census enumerator (DOT #205.367-

054) and a customer service representative (DOT #241.367-014). Neither position

requires stooping. See 1991 WL 672252 (“Stooping: Not Present – Activity or condition

does not exist”) and 1991 WL 671725 (“Stooping: Not Present – Activity or condition

does not exist”).

         Harbison also challenges the ALJ’s failure to discuss limitations in the use of her

left upper extremity as observed by Toshok. Again, assuming for purposes of argument

only that the ALJ erred in this regard, any such error was harmless. The ALJ made an

alternate finding at the fifth step of the analysis that, even if Harbison was precluded

from using her left hand, she would be able to work as a toll collector, ticket seller,

survey worker, and telephone solicitor. (R. 31) As the ALJ noted, “[t]he vocational expert

explained these positions could be performed with one arm.” (R. 31)

         The remainder of Harbison’s arguments relate to the ALJ’s rejection of Toshok’s

findings regarding standing, walking and lifting restrictions. Here, the ALJ considered all

of the relevant factors in determining how much weight to afford the medical opinions. In

particular, the ALJ gave “some weight” to Toshok’s opinion.2 (R. 28) Specifically, the


2
  Toshok opined that Harbison could occasionally lift and carry up to 10 pounds and could sit, stand and walk for 15
minutes at a time without interruption. (R. 964-65) Citing Harbison’s need to frequently change positions, Toshok
was unable to project how many total minutes in an 8-hour workday she could sit, stand and walk. (R. 965) Toshok
found she could continuously use her right hand and right foot but had some limitations with respect to her left hand
and left foot. (R. 966) Toshok opined that Harbison was never to climb ladders, stoop, kneel, crouch, or crawl; could
occasionally climb stairs and ramps and could frequently balance. (R. 967) Toshok explained that Harbison could
not tolerate exposure to unprotected heights or vibrations, that she could occasionally operate a motor vehicle and be

                                                          8
          Case 2:19-cv-00671-DWA Document 21 Filed 04/24/20 Page 9 of 11



ALJ found that Toshok’s postural and environmental limitations were generally

consistent with the medical record. (R. 28) Yet the ALJ concluded that Toshok “appears

to overestimate the claimant’s limitations relative to lifting, sitting, standing, [and]

walking as the record reveals essentially unremarkable physical examination and she

reported significant relief with a spinal cord stimulator and Euflexxa injections.” (R. 28-

29) Inconsistency with medical records is an appropriate reason for discounting opinion

evidence. See Scouten v. Comm’r. of Soc. Sec., 722 Fed. Appx. 288, 290 (3d Cir. 2018)

(citing, 20 C.F.R. 404.1527(c)(2)). Again, the task before me is not one of de novo

review. I must consider whether substantial evidence supports the ALJ’s decision, not

whether substantial evidence supports the claimant’s position. “Substantial evidence

could support both Plaintiff’s claims and the ALJ’s findings because substantial

evidence is less than a preponderance.” Weidow v. Colvin, Civ. No. 15-765, 2016 WL

5871164, at * 18 (M.D. Pa. Oct. 7, 2016), citing, Jesurum v. Sec’y. of U.S. Dep’t. of

Health & Human Services, 48 F.3d 114, 117 (3d Cir. 1995). As discussed above in

addressing Harbison’s subjective complaints of pain, substantial record evidence

supports the ALJ’s findings regarding Harbison’s ability to stand, walk and lift.

Consequently, I find no basis for remand.

(3) Residual Functional Capacity

    Here, the ALJ found that Harbison had the RFC to perform:

         Light work as defined in 20 C.F.R. 404.1567(b) except:



exposed to extreme cold, and could continuously tolerate exposure to moving mechanical parts, humidity and
wetness, dust, odors and fumes, and extreme heat. (R. 968) Finally, he found that she could shop, travel without a
companion, ambulate without assistance, use standard public transportation, climb a few steps at a reasonable pace
with the use of a single hand rail, prepare a simple meal and feed herself, attend to her personal hygiene, and sort,
handle and use paper. He found her unable to walk a block at a reasonable pace on rough or uneven surfaces. (R.
969)

                                                          9
       Case 2:19-cv-00671-DWA Document 21 Filed 04/24/20 Page 10 of 11



       The claimant can lift, carry, push and pull 20 pounds occasionally and 10 pounds
       frequently;
       The claimant can sit for 6 hours, stand for 4 hours and walk for 4 hours, shifting
       positions for up to 2 minutes each half hour;
       The claimant is right hand dominant and can occasionally operate hand/foot
       controls with left hand and foot;
       The claimant can never climb ladders, ropes, scaffolds, kneel or crawl and can
       occasionally balance, stoop and crouch;
       The claimant cannot work at unprotected heights, with moving mechanical parts
       and can occasionally operate a motor vehicle and tolerate weather, humidity,
       wetness, extreme cold, heat and vibration;
       The claimant must work where the pace of work is determined by the person, but
       general production requirements are met.


(R. 24-25) Substantial evidence of record supports the ALJ’s findings in this regard.

   Harbison’s RFC argument largely is dependent upon the success of her contentions

regarding the ALJ’s assessment of opinion evidence and the evaluation of her

complaints of pain. Indeed, she urges that “[t]he RFC formulation is inextricably tied

both to the ALJ’s assessment of medical opinion evidence and the claimant’s self-

described limitations.” See ECF Docket No. 18, p. 2. As set forth elsewhere in this

Opinion, Harbison has not raised compelling reasons for remand on these issues.

Substantial evidence supports the ALJ’s decisions regarding opinion evidence and the

evaluation of Harbison’s complaints of pain.

   Consequently, I find no error on this issue.




                                            10
       Case 2:19-cv-00671-DWA Document 21 Filed 04/24/20 Page 11 of 11



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

PAMELA SUE HARBISON                             )
         Plaintiff,                             )
   -vs-                                         )       Civil Action No. 19-671
                                                )
ANDREW M. SAUL,                                 )
                                                )
      Defendant.                                )

AMBROSE, Senior District Judge.




                                     ORDER OF COURT

      Therefore, this 24th day of April, 2020, it is hereby ORDERED that the Motion for

Summary Judgment (Docket No. 19) is GRANTED and the Motion for Summary

Judgment (Docket No. 17) is DENIED. It is further ORDERED that the Clerk of Courts

mark this case “Closed” forthwith.

                                                BY THE COURT:

                                                /s/ Donetta W. Ambrose
                                                Donetta W. Ambrose
                                                United States Senior District Judge




                                           11
